
	

114 SRES 577 ATS: Commemorating the 50th anniversary of the Alaska Federation of Natives.
U.S. Senate
2016-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 577
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2016
			Ms. Murkowski (for herself and Mr. Sullivan) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 50th anniversary of the Alaska Federation of Natives.
	
	
 Whereas the Alaska Federation of Natives was established as the Alaska Federation of Native Associations at a historic 3-day meeting that began on October 18, 1966, which was the 99th anniversary of the transfer of Alaska from Russia to the United States;
 Whereas the establishment of the Alaska Federation of Natives as a statewide voice for the Alaska Native community was necessary—
 (1)to achieve a united stand relating to the settlement of Alaska Native land claims; and (2)to establish the Alaska Native community as a significant political force in the State of Alaska;
 Whereas that 3-day initial meeting of the Alaska Federation of Natives, which was largely funded by Chief Albert Kaloa, Jr., of the Native Village of Tyonek, was—
 (1)chaired by Emil Notti, a 34-year-old Athabascan Indian from Ruby, Alaska, who served as president of the Cook Inlet Native Association; and
 (2)attended by approximately 250 individuals representing 17 Native Associations; Whereas the attendees of that first meeting of the Alaska Federation of Natives unanimously adopted the recommendations of a land claims committee chaired by Willie Hensley, including 3 fundamental recommendations that—
 (1)a land freeze be imposed on the transfer of all Federal land until Alaska Native land claims were resolved;
 (2)Congress enact legislation to enable settlement of the Alaska Native land claims; and (3)the Federal Government engage in substantial consultation with Alaska Natives, including holding congressional hearings in the State of Alaska, before any action was taken on Alaska Native land claims settlement legislation;
 Whereas in early 1967, a second meeting of the Alaska Federation of Natives was held at which— (1)the name of the organization was changed to the Alaska Federation of Natives;
 (2)Flore Lekanof, an Aleut from St. George, Alaska, was elected chairman; and (3)Emil Notti was elected president;
 Whereas the Alaska Federation of Natives diligently pursued legislation for the settlement of Alaska Native land claims, assisted by eminent legal experts, including former Associate Justice of the Supreme Court of the United States Arthur J. Goldberg and former Attorney General Ramsey Clark;
 Whereas in 1970, the Yakima Nation provided critical financial support, in the form of a substantial loan to the Alaska Federation of Natives, to the effort to settle Alaska Native land claims;
 Whereas on December 18, 1971, with the enactment of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), the Alaska Federation of Natives achieved victory in its goal of settling Alaska Native land claims;
 Whereas the Alaska Federation of Natives led a successful effort to enact the Alaska Native Claims Settlement Act Amendments of 1987 (43 U.S.C. 1601 note; Public Law 100–241) (commonly known as the 1991 Amendments), which amended the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.);
 Whereas for 50 years, the Alaska Federation of Natives has effectively represented the interests of the Alaska Native community on a broad range of significant issues, including Alaska Native self-governance, subsistence, economic development, human development, public safety, and the interests of Alaska Native elders and Alaska Native youth;
 Whereas the Alaska Federation of Natives continues to be the principal forum and voice of Alaska Natives in dealing with critical issues of public policy and government;
 Whereas the Alaska Federation of Natives will conduct its 50th anniversary convention from October 20 through 22, 2016, at the Carlson Center in Fairbanks, Alaska;
 Whereas the Alaska Federation of Natives convention is the largest representative annual gathering of Native peoples in the United States and the largest convention in the State of Alaska; and
 Whereas the theme of the Alaska Federation of Natives 2016 convention is 50 Years: Reflect, Refresh, Renew, which— (1)reflects on the challenges, innovations, and successes of the Alaska Native community over the past 50 years;
 (2)refreshes collective accomplishments, achievements, and aspirations; and (3)renews the commitment and dedication of the Alaska Federation of Natives to enriching the future of Native peoples: Now, therefore, be it
			
	
 That the Senate— (1)recognizes the Alaska Federation of Natives on its 50th anniversary;
 (2)commends the past and present officers, board members, delegates, and staff of the Alaska Federation of Natives for 50 years of dedication to the advancement of the Native peoples of the State of Alaska; and
 (3)congratulates the Alaska Federation of Natives on 50 years of enhancing and promoting the cultural, economic, and political voice of the entire Alaska Native community.
			
